Case: 20-13482   Doc: 60-5   Filed: 11/05/20   Page: 1 of 13




           EXHIBIT 5
             Case: 20-13482     Doc: 60-5     Filed: 11/05/20     Page: 2 of 13




                C. DAVID RHOADES
                                    CFE, CTP
                                 Curriculum Vitae
________________________________________________________________________


EXPERIENCE / FIRM SYNOPSIS

Mr. Rhoades is the Managing Director of Turnaround Professionals, LLC, which offers
businesses the services of court-appointed oversight (receiver, special master, special
administrator, or examiner), assistance in interim crisis corporate governance and general
management consulting. Mr. Rhoades is a Certified Fraud Examiner and a Certified
Turnaround Professional. Additionally, Mr. Rhoades is the Managing Director of Fraud &
Forensic Investigations, LLC, a firm dedicated to providing clients with the services of
discovery, evidentiary analysis, general accounting forensics, expert testimony, and litigation
support. Mr. Rhoades was formerly an adjunct professor of Forensic Accounting and Fraud
Examination at Oklahoma City University. Mr. Rhoades is the inaugural recipient of the
2014 Beacon Award from the Northeast Oklahoma Chapter of Certified Fraud Examiners for
his contribution to the fields of fraud deterrence, detection, investigation and education. Mr.
Rhoades is the first court-appointed receiver for the medical marijuana industry in Oklahoma.


SPECIALIZED EXPERIENCE:
COURT APPOINTED OVERSIGHT

▪   Apartments
              o   Receiver for a 66 unit apartment complex in Bartlesville, Oklahoma.
              o   Receiver for thirteen duplexes in Okmulgee, Oklahoma.
              o   Receiver for a 240 unit apartment complex in Tulsa, Oklahoma.
              o   Receiver for seven individual apartment complexes, but managed
                  collectively in Lawton, Oklahoma.
                o Receiver for a 63 unit apartment complex in Broken Arrow, Oklahoma. 58
                  unit apartment complex in Warr Acres, Oklahoma. 77 unit apartment in El
                  Reno. 100 unit apartment complex in Muskogee.
                o Receiver for a 206 unit apartment complex in Tulsa, Oklahoma. Assisted
                  in the negotiation that returned the asset to the owner and the lender was
                  paid. Additionally, appointed Receiver again when the owner sold it to a
                  third party who failed.
                o Receiver for 8 apartment complexes not specifically listed in other areas of
                  the Vitae.
▪   Hotels
                o Receiver for hotel in Oklahoma City, Oklahoma.
                o Receiver for hotel in Stillwater, Oklahoma.
                o Receiver for a hotel in Southern Oklahoma.
           Case: 20-13482        Doc: 60-5     Filed: 11/05/20      Page: 3 of 13
C. David Rhoades,
Curriculum Vitae
Page 2 of 12


                o Receiver for a hotel in Southwestern Oklahoma.
                o Receiver for a boutique hotel and small apartment complex.
                o Federal Receiver for a hotel in Northeastern Oklahoma
                o Receiver for a 113 room hotel in Lawton, Oklahoma.
                o Receiver for a 64 room hotel in Oklahoma City. Severely depressed
                  property.
               o Receiver for Hotel in Tulsa County. Hotel consisted of 57 rooms with a
                  debt structure of over $2 million. Participated in mandatory Arbitration on
                  behalf of the hotel with the Choice Hotel Group. Performed a fraud
                  assessment for the potential for fraudulent transactions and loss of cash.
               o Receiver for 106 room hotel in Ardmore, Oklahoma.
▪   Oil and Gas Related
               o Receiver for assets of an oil & gas company.
               o Receiver for the assets of an oil & gas company with 600 plus non-
                  operating working interests in three states involving the Bakken field.
               o Receiver for 33 oil and gas stripper wells in Seminole and Pottawatomie
                  County, Oklahoma. Direct contract operator in rehabilitation of the wells
                  to get them back into production or enhance production.
               o Special Master to investigate the historical value of oil and gas assets in a
                  civil case.
               o Receiver for a drilling rig company with ancillary assets.
               o Liquidating Agent for Barrett Refining Corporation pursuant to a
                  confirmed plan of reorganization. Responsible for Oil Refineries in
                  Thomas, Oklahoma and Vicksburg, Mississippi as well as a pipeline. One
                  of the refineries was environmentally challenged. Sold both.
               o Receiver for Salt Creek Energy located in Pottawatomie County,
                  Oklahoma. Operated 30 primarily oil wells
               o Chapter 11 Trustee in the Western District of Oklahoma for Chisholm
                  Resources, which operated in Oklahoma, Kansas, and Wyoming.
                  Company actively operated the wells, distributed revenue and did the
                  related Joint Interest Billings. Sold all of the assets, paid the secured
                  creditors in full plus interest and attorney fees. Distributed funds to
                  unsecured creditors.
               o Successor Trustee for Berry Petroleum Corporation and the resulting
                  Creditors’ Trust. Sold all assets in a series of private transactions realizing
                  substantially more than Creditor’s Committee expectations.
               o Successor Trustee for Lammerts Oil Company, liquidated all assets.
               o Trustee, Martin Drilling. Liquidating Chapter 11. Assets consisted of a
                  land rig, two work-over rigs, leases, and operating oil and gas properties.
                  Performed fraud examination and recreated certain accounting records.
               o Federal Receiver in the Eastern District of Oklahoma for a case involving
                  investments in a bio-fuel company. Company entered bankruptcy to avoid
                  the supervision.
▪   Real Estate
               o Receiver for homeowners’ association in Tulsa, Oklahoma.
               o Receiver for twenty single family homes in Glenpool, Oklahoma.
               o Receiver for single family home in Tulsa, Oklahoma.
           Case: 20-13482       Doc: 60-5     Filed: 11/05/20      Page: 4 of 13
C. David Rhoades,
Curriculum Vitae
Page 3 of 12


               o Receiver for eight mobile homes and real estate in Broken Arrow,
                   Oklahoma.
               o Receiver for four mobile home parks in Tahlequah, Oklahoma.
               o Receiver for office building in Okmulgee, Oklahoma.
               o Receiver for a ranch, cattle and other miscellaneous assets.
               o Receiver for three funeral homes and a cemetery in Tulsa.
               o Receiver for six C-stores in Bartlesville.
               o Receiver for a mobile home parks in Ponca City, Hydro, Weatherford and
                   Elk City.
               o Receiver for an RV park in Grove.
               o Receiver for a mini-storage facility and single family home in Catoosa.
               o Receiver for two commercial buildings housing a manufacturing operations
                   and one containing multiple tenants.
               o Receiver for a building that housed a C-store. Perform a forensic analysis
                   of the historical profitability.
               o Special Master in a case involving an office building to insure the propriety
                   of the accounting.
               o Receiver for a home builder with multiple properties.
               o Receiver for 4 diverse properties in Tulsa County. Two partially
                   completed single family homes, a 52 unit apartment complex, and an office
                   warehouse complex.
               o Trustee for an individual and seven administratively consolidated
                   Bankruptcy cases in the Western District of Oklahoma. Assets included
                   land developments, real estate, litigation and other miscellaneous assets.
               o Receiver for multiple single family homes.
               o Receiver for three office buildings on three separate occasions.
               o Receiver for Downtown Airpark in Oklahoma City. Complied with all
                   rules and regulations for a FBO private airport. Liquidated all assets.
               o Accountant for the Trustee in Surrey Hills Eagle’s Nest Chapter 11
                   proceedings (assets include a golf course, land development, and
                   agricultural land). Identified potential purchasers and developers. Sold
                   both land development and golf course.
               o Administrator in more than one estate to resolve the conflicts by the
                   beneficiaries and apportion the assets of an estate.
               o Receiver for a single family home that was partially completed. Preserved
                   assets and took bids to complete construction.
               o Receiver for a Condominium real estate asset in Oklahoma County.
               o Receiver involving numerous rent houses throughout Oklahoma.
▪   Elder Care facilities
               o Receiver for home healthcare facility in Tulsa and Sallisaw.
               o Receiver for four nursing homes in southeastern Oklahoma.
               o Receiver for one continuum care center in Tulsa, Oklahoma with direct and
                   contingent debt of over $100 million dollars.
               o Receiver for two operating nursing homes.
               o Receiver for three nursing homes on three different occasions. Non-
                   operating facilities. Supervised the retention of the license and the sale of
                   the Certificates of Need approved beds.
           Case: 20-13482       Doc: 60-5     Filed: 11/05/20     Page: 5 of 13
C. David Rhoades,
Curriculum Vitae
Page 4 of 12


                 o Receiver for an independent living center.
                 o Receiver for an assisted living center.
▪   Receiver over a medical marijuana growing operation.
▪   First Receiver in the state of Oklahoma to be appointed over a medical marijuana
    processing facility, growing operation, and retail store.
▪   Receiver for a rural hospital.
▪   Receiver for a powder coating facility.
▪   Receiver for a machine shop.
▪   Receiver for a car and dog wash.
▪   Receiver for a medical equipment supply company.
▪   Receiver for a roofing company.
▪   Receiver for a nail salon.
▪   Receiver for a tire recycling plant.
▪   Receiver for 15 franchise fried chicken stores. The stores were closed at appointment.
    Sold the franchise and at closing over 250 were employed.
▪   Receiver for 3 compounding pharmacies.
▪   Attorney-in-Fact in the Chapter 11 Bankruptcies of:
                 o B&K Marine,
                 o Trends Express, and
                 o Keller Williams Furniture Manufacturing Company to develop and
                     implement the plan of reorganization for those entities.
▪   Served as Chief Reorganization Officer, President and sole director of a pipe inspection
    and repair facility in Chapter 11.
▪   Receiver for a truck manufacturing facility in eastern Oklahoma.
▪   Receiver for C-store in Northeastern Oklahoma.
▪   Federal Receiver for case involving commodity futures trading, involving money
    laundering. Distributed over $19 million to the victims.
▪   Quasi Special Master to examine the financial records of a committee of an Indian tribe to
    determine appropriateness of the payments.
▪   Special Master in a case involving two equal owners of an LLC. Develop an accounting
    of all of the transactions and render a valuation of each member’s share.
▪   Special Master case regarding movements into and out of trusts and concurrently a Special
    Administrator in the estate to investigate and preserve assets which included up to 175 oil
    and gas properties and other assets.
▪   Special Master for a company the distributed and manufactured gaskets and seals.
▪   Special Master for a company owned by two sisters that involved Real Estate in Western
    Oklahoma and Florida, cattle ranching operations, and oil and gas royalties and working
    interests under the Western Oklahoma Real Estate.
▪   Arbitrator between an Oklahoma insurance company and a policyholder.
▪   Appraiser for a roofing company for IRS valuation.
▪   Appraiser for assets in the Probate Division of Oklahoma County District Court.
▪   Receiver of two metal fabrication shops and one machine shop. Liquidated all assets.
▪   Receiver for a marina and resort, and another marina and 8 condominiums.
▪   Receiver for five Marble Slab ice cream stores.
▪   Receiver for an individual and company accused of fraud and Ponzi schemes.
▪   Receiver for a farmer’s telemarketing and purchasing company.
▪   Receiver for the proceeds of the sale of an automobile dealership.
           Case: 20-13482       Doc: 60-5      Filed: 11/05/20     Page: 6 of 13
C. David Rhoades,
Curriculum Vitae
Page 5 of 12


▪   Receiver and investigator for a case that involved an embezzlement of over $650,000.
▪   Receiver for KD Auto Brokers. Allegations of out of trust position by Debtor and
    inappropriate payments to creditors.
▪   Receiver for two golf courses. One project is 1800 acres comprising an 18 hole golf
    course and development. The other a 150 acre course in disrepair.
▪   Receiver for a manufacturer for auxiliary power units for over-the-road class 8 Trucks.
▪   Receiver for a tree farm. Sold over 1000 trees.
▪   Federal Receiver for a company that researched unclaimed property held by state
    governments.
▪   Receiver for a family fun center in Norman, Oklahoma.
▪   Receiver for a company that remanufactures auxiliary power units for jet engines ranging
    in size from small personal jets to 727s.
▪   Liquidating Agent for Texas Marine Supply, a Houston Texas chandler under a confirmed
    plan of liquidation.
▪   Chapter 11 Trustee in the Western District of Oklahoma for a company that was a retailer
    of propane-related products, assets in Oklahoma and Texas.
▪   Chapter 11 Trustee in the Western District of Oklahoma in the Guthrie Corporation case
    (grain elevators, wood chip processing plant, sawmill in Honduras and other assets).
▪   Chapter 11 Trustee in the Northern District of Oklahoma for a company which repairs
    railroad cars subject to AAR regulated inspections or cars to be retrofitted to change their
    use. This company had locations in Omaha, NE and Hugo, OK. Both locations were sold
    and the ongoing operations were preserved as well as jobs for over 75.
▪   Chapter 11 Trustee involving four retail furniture stores in Oklahoma.
▪   Trustee for the Liquidating Trust under a confirmed plan of Bankruptcy Liquidation for a
    Hotel in Hot Springs, Arkansas and various other assets which included real estate, a
    horse ranch, race horses, oil and gas properties, and land developments.
▪   Bankruptcy Court Examiner in Barrett Trailers Chapter 11. Powers expanded to include
    the development of an accounting system for the Debtor-In-Possession, review claims,
    analyze litigation, and other duties.
▪   Appointed as replacement personal representative in an estate that involved the mistaken
    payments to stakeholders. Required to sort out the historical payments, collect the
    erroneous payments and disburse to appropriate parties.
▪   Special administrator in more than one estate with varying sizes of assets and complexity
    involving movement of assets to trusts and the propriety of payments.
▪   Guardian over both an individual and the assets.


SPECIFIC ENGAGEMENTS
▪   Expert witness in a case that involved issues with a member of an LLC who took draws
    instead of salary, potential insolvency, and appropriate corporate governance.
▪   Expert witness in a Qui Tam case involving a settlement, the propriety of the settlement
    and the value of the settlement to all parties.
▪   Expert witness for case involving alter ego, piercing the corporate veil and general
    corporate governance. Utilized the fundamentals of forensic accounting to determine the
    historical activity of the companies and their officers and employees. Six Cases.
▪   Expert witness in a case involving breach of fiduciary duties by lawyer, bank and others.
           Case: 20-13482        Doc: 60-5      Filed: 11/05/20      Page: 7 of 13
C. David Rhoades,
Curriculum Vitae
Page 6 of 12


▪   Expert witness in a case involving the valuation of hedges of natural resources and the
    derivatives. Analyze the impact on the financial representation of a company.
▪   Expert witness on pre-petition transfers and the applicability of the avoiding of the
    transfers under the preference period within the Bankruptcy Code. One in the District of
    Delaware and one is in the District of New Jersey.
▪   Expert witness on the standards and practices in the Natural Gas industry and a potential
    preferential transfer under the Bankruptcy Code and Texas law.
▪   Analysis of distributions to members of wood fixture manufacturing company.
▪   Analysis of payments to a law firm for management of outside legal counsel fees.
▪   Conducted an assessment of a hobby store for an insurance investigation.
▪   Managed and coordinated the assessment of various assets of a drilling company.
▪   Conducted an assessment of a company that sold framed art to the designer trade.
▪   Analyzed the viability and business operations of 23 limited partnerships whose assets
    consist primarily of mobile home parks nationally.
▪   Assisted an Oklahoma Indian Tribe in assessing opportunities for economic development
    that would comply with Federal regulations for utilization of Casino profits.
▪   Assisted in the development of software that controls cash into and out of a casino.
▪   Assisted in reorganization of a law firm and ultimate liquidation.
▪   Conducted due diligence for an acquisition of a marketing and screen printing operation.
▪   Valuation of a claim for a fraudulent transfer in a Chapter 7. Determine value of the
    initial transfer and the amount at petition date.
▪   Assisted in the formulation of an acquisition of a major retail franchise. Conducted due
    diligence. Analyzed the potential for acquisition via a §363 sale in Bankruptcy.
▪   Retained to investigate the damages resulting from nonpayment of insurance claims from
    a carrier for employees of an employee leasing company.
▪   Valuation of seven related companies both in the United States and Canada for a fairness
    opinion on the sale of business units.
▪   Assisted in the valuation of a company in the book publishing industry and render advice
    on general business issues.
▪   Assisted in the valuation of a retail landscaping and lawn maintenance company.
▪   Retained to evaluate the feasibility of a Bankruptcy plan for a trucking company.
▪   Negotiated debt settlements for a failed restaurant and the principals; for a retail furniture
    store and for a retail nursery.
▪   Developed a fairness opinion regarding value of assets for:
                 o Attribution to spouses in a divorce proceeding of assets;
                 o More than one manufacturing companies;
                 o Debt for equity swap between a lender and a publicly traded company;
                 o Holding company for convenience stores;
                 o A facility for emotionally challenged youth; and
                 o Prospective purchasers for a medical supplies company.
▪   Acted as an inspector and judge in tabulation of votes by proxy and in person for a
    publicly held company.
▪   Appraised closely held stock for inclusion in client’s Federal Tax Return. Met standards
    and qualifications for Internal Revenue Service Form 8283.
▪   Served as CFO and ultimately liquidated a company with 6 work-over rigs. Additionally
    liquidated 6 medium to deep land rigs. Additionally, for another drilling company, sold
    company with 5 rigs.
           Case: 20-13482       Doc: 60-5      Filed: 11/05/20     Page: 8 of 13
C. David Rhoades,
Curriculum Vitae
Page 7 of 12


▪ Assisted both sellers and purchasers of oil and gas packages or individual properties with
  values exceeding $8 million. Advised creditor’s committee on a stalking horse bid and
  the ultimate sale of $74 million of properties in Oklahoma, Texas, the Gulf Coast, Rocky
  Mountains and Wyoming.
▪ Assisted in evaluation of Oil and Gas assets for a Bank, companies, and individuals.
  Additionally, analyzed the requests for expenditures for properties held.
▪ Consultant to an Oklahoma Banking institution for purposes of data processing evaluation
  and general management practices.
▪ Financial consultant for: remote television broadcasting, Retail Store Fixture
  Manufacturer, Golf Club case goods designer, hydraulic pump remanufacturer,
  manufacturer (twice), law firm, consulting firm and a Public Accounting firm.
▪ Served as a commissioner in the valuation of land condemned by the State of Oklahoma.
▪ Sole owner of Valhalla Energy Corporation, which owns non-operated working and
  royalty, interests in oil and gas properties.


FRAUD & FORENSIC INVESTIGATIONS
▪   Conducted fraud investigation for a not for profit company on an alleged embezzlement.
▪   Conducted fraud investigation to determine the embezzlement from a casino.
▪   Conducted field investigations into alleged kickback, influence peddling, and
    misappropriation. Additionally investigate the potential of utilizing a company where an
    employee/contractor allowed for over-utilization of rental equipment.
▪   Retained by both parties in a billing dispute involving the commissions due and payable
    between a casino and one of the gaming vendors.
▪   Conducted fraud and forensic investigations and uncovered substantial misappropriation
    of funds for multiple clients. These are not listed on the Rule 26 disclosure of cases due to
    confidentiality agreements with the clients or on-going criminal investigations by law
    enforcement agencies.
▪   Retained to forensically recreate financial and other operational data in response to actions
    identified by HUD for the Housing division of a Native American Tribe. Additionally
    expanded to prepare the books and records of the Nation for audit and also to analyze the
    propriety of a series of securities transactions to insure compliance with CFR rules and
    regulations and investment goals.
▪   Forensic consultant to determine the propriety of payments from certain designated
    accounts subject to CFR and IGRA regulations.
▪   Expert witness for the senior secured creditor in a Bankruptcy proceeding. Evaluate the
    reasonableness of competing plans of reorganization of a company that resells long
    distance services. Opine on plan feasibility.
▪   Expert witness to determine the dollar amount of liabilities owed to a number of investors.
▪   Expert witness involving a forensic accounting analysis of a venture involved in Natural
    Gas Storage and violations of corporate governance resulting in piercing the corporate veil
    and alter ego allegations.
▪   Expert witness in the area of fraud deterrence and general corporate governance relating to
    the commission of fraudulent acts for numerous clients in a pre-litigation environment.
▪   Expert witness to investigate the payments into and out of an oil and gas venture and its
    related entities and investors.
           Case: 20-13482       Doc: 60-5      Filed: 11/05/20      Page: 9 of 13
C. David Rhoades,
Curriculum Vitae
Page 8 of 12


▪   Expert witness in two cases in the Western District of Oklahoma to testify regarding the
    prohibition of discharge of a Debtor in a Bankruptcy. Issues involve the movement of
    assets prior to filing, re-creation of accounting and business records.
▪   Expert witness to investigate the potential misappropriation of funds from an oil and gas
    company. Case involved assets in the United States, Canada and offshore.
▪   Retained by both parties in a complex billing dispute. Recreated historical records,
    reconciled accounts, audited escrow/trust accounts for propriety.
▪   Investigate local labor union to determine propriety of payments to or for officials. Also
    observed monies into and out of the PAC accounts.
▪   Recreated accounting data for distributor of drywall and roofing supplies in order to
    render a fairness opinion regarding an acquisition of the company.
▪   Retained to investigate fraudulent activities at an Indian Casino, required the recreation of
    all cash related data for a 10 month period.
▪   Retained in multiple cases to investigate the movement of assets into and out of a
    company in the alleged violation of the Uniform Fraudulent Transfer Act (UFTA) and
    alter ego allegations.
▪   Investigate the propriety of accounting and the movement of funds from an Estate for the
    Surety Bonding Company.
▪   Conducted fraud and embezzlement investigation from an attorney. Recreated all cash
    related transactions and mapped misappropriations.
▪   Retained by an Oklahoma Indian Tribe to investigate allegations of misconduct and to
    revamp the accounting controls of all Tribal activities. Additionally the engagement was
    expanded to include viability of certain Tribal enterprises and overall Tribal governance.
▪   Retained by a bank to assist in the investigation of an embezzlement. Ultimately the
    perpetrator was indicted on 100 counts of making inappropriate entries exceeding
    $3,000,000. Individual entered into a plea agreement with the Federal Government.
▪   Retained to investigate the payments from and to a series of bankrupt and solvent
    companies to evaluate the normal course of business, contribution of value and matching
    of payments. Also concerned with the Zone of Insolvency test and the fiduciary duty of
    the company’s officers and other insiders. Qualified in Federal Court in the area of
    General Corporate Governance. Multiple cases.
▪   Investigated the payments to competing secured creditors of a retail RV dealer.
▪   Investigated and rebutted an audit by HUD that has the capacity to assess penalties in
    excess of $15 million to the responsible parties.
▪   Retained to do a valuation of a motorcycle sales and service facility and in conjunction
    with that engagement to do a limited fraud audit of the prior operations of the business;
▪   Conducted an examination on the propriety of software licenses, copyright infringement
    issues and other operational factors of a software development firm.
▪   Conducted a fraud examination involving an embezzlement and forgery for a holding
    company in the restaurant industry. Assisted in developing new accounting and
    operational controls to prevent fraud in the future.
▪   Consultant for B&B Worm Farms, Inc. the largest owner of worms in the United States.
    After the assessment phase, the Company entered Chapter 7 Bankruptcy and Turnaround
    Professionals was engaged by the Trustee. Performed fraud examinations, asset
    identification, forensic accounting and other asset preservation functions.
▪   Performed a fraud examination of transactions between an Estonian distribution company
    and an Arkansas procurement company.
          Case: 20-13482        Doc: 60-5     Filed: 11/05/20      Page: 10 of 13
C. David Rhoades,
Curriculum Vitae
Page 9 of 12


▪   Conducted a fraud audit regarding a misappropriation of funds from Churches.


INTERIM MANAGEMENT
▪   Advised management of a Casino in day to day operations and accounting.
▪   Chief Executive Officer of Jan Dal Oil and Gas, directed revenue distribution, Joint
    Interest Billing, collection of accounts receivable and field operations.
▪   As Chief Executive Officer responsible for all facets of a furniture manufacturing
    company. After the company filed Chapter 11 (to avoid FDIC foreclosure), managed the
    Debtor-in-Possession and confirmed a liquidating plan.
▪   Consultant/ interim CEO for Truck World Inc. of Joplin, Missouri one of the top 5
    independent Class 8 used truck dealers in the United States.
▪   Assisted numerous companies and individuals in the restructure of their businesses by
    renegotiating debt and returning the companies to profitability.
▪   Workout consultant for retail nursery businesses.
▪   Assisted the liquidation of Canadian Valley Meat Company, a processor of lunchmeat,
    boxed beef and other products. Negotiated debt compromise and maximized the return to
    the Unsecured Creditors. Sold oil and gas properties owned by the company.
▪   Assisted the new business startup of a drilling bit manufacturer for the oil and gas industry
    in Paris, Texas. Negotiated loans and leases exceeding $1 million.
▪   Chief Financial Officer of a holding company that owned 27 corporations. Industries
    included: Peterbilt truck dealerships, GMC truck dealerships, AC Delco warehouse
    distributor, land development, bankrupt REIT’s, cattle ranches, oil & gas interests, and
    other investments.
▪   Chief Reorganization Officer for expanded metals manufacturer. Manufacturer did $6
    million in revenue from two plants employing 39 people. Crafted Bankruptcy filing in
    order to utilize §363 to sell the assets and preserve the going concern value.
▪   Chief Reorganization Officer for over-the-road trucking company. Confirmed a plan of
    reorganization in a Chapter 11 in the Western District of Oklahoma.
▪   Chief Restructuring Officer, AAA Landscaping. Restructure company, install accounting
    systems and interact with Banks and creditors to insure company survival.
▪   Chief Restructuring Officer, Quantum Construction Technologies in Okemah, Oklahoma
    a manufacturer of modular homes.
▪   Consultant on repositioning of a Restaurant in Las Vegas, Nevada. Converted to a
    nightclub. Reopened and continuing as an operating enterprise.
▪   Consultant to Tulsa Truck Marketing in the restructure of its debt and operations.
▪   Consultant and Chief Financial Officer for a multi-faceted oil & gas and drilling company
    that ultimately had debts in excess of $150 million.
▪   For a land based, contract oil and gas drilling company, supervised accounting operations.
    Interfaced with the operations department to determine bidding on contracts and
    profitability of individual projects. Liquidated five work-over rigs and associated
    equipment. Later, negotiated the sale of the company and all of its assets.
▪   Served as liquidating agent for a commercial bakery in Lawton, Oklahoma. Marshaled
    assets, sold non-core assets and are currently marketing the facility.
          Case: 20-13482      Doc: 60-5      Filed: 11/05/20     Page: 11 of 13
C. David Rhoades,
Curriculum Vitae
Page 10 of 12


▪   Turnaround and workout specialist for Oil & Gas Exploration and Production Company in
    renegotiating debt of $10 million to trade and bank creditors. Sold 400 operated and non-
    operated properties for $5.8 million.




Guest Lecturer
Oklahoma City University School of Accounting• Benedictine College Finance Department•
Creighton University School of Accounting• Lorman Seminar on Commercial Loans and the
impact of Bankruptcy• Turnaround Management Association Texas Chapters on the
Turnaround Process and loan workouts• Finance Executives of Oklahoma (on Fraud and
Bankruptcy)• Oklahoma County Bar Association Bankruptcy Section• Tulsa Chapter of
Certified Fraud Examiners (on Bankruptcy Fraud)• Tulsa County Bar Association Bankruptcy
Section (on Bankruptcy Fraud)• Kansas City Chapter of National Association of Credit
Managers Credit and Financial Development Division (on Preferential Payments and Critical
Vendors as well as Basic Bankruptcy)• Norman Oklahoma Chapter of Certified Public
Accountants (on Fraud and Forensics)• Oklahoma Business Ethics Consortium (on
alternatives to termination in a financially troubled company)• Tulsa County Chapter of
Certified Public Accountants (on Fraud and Forensic Accounting)• Norman Oklahoma
Chapter of Certified Public Accountants (on Basic Bankruptcy for the non-lawyer)• Tulsa
University Business Department (on Fraud)• Tulsa Business Ethics Consortium (on Fraud)•
Oklahoma City University School of Business (on Fraud and Bankruptcy)• American
Academy of Economic and Financial Experts• University of Central Oklahoma (on Fraud)•
Oklahoma City Chapter of Internal Auditors (on Fraud)• Oklahoma City Chapter of the
Association of Certified Fraud Examiners which was certified for CLEET• Oklahoma Society
of Certified Public Accountants and Oklahoma Bar Association CPE (on Fundamentals of
Fraud) and a year later on ethics• Academy of Economics and Finance 33rd annual meeting,
Houston, Texas• University of Oklahoma (Hands on Fraud Examination)• Oklahoma
Department of Human Services Eldercare group (Fraud)• Oklahoma Association of College &
University Business Officers (Fraud)•Northeastern State University at Broken Arrow (fraud &
ethics)• Oklahoma City Chapter of the Association of Certified Fraud Examiners which was
certified for CLEET (ethics), Oklahoma Bar Association CPE (1 hour on Bankruptcy after
BAPCPA, and 1 hour on Ethics)• Tulsa chapter of the Institute of Management Accountants
(Ethics and Fraud)• Moore Norman chapter of OK Ethics (fraud & ethics)• Tulsa chapter of
Institute of Internal Auditors (Ethics and Fraud)• Oklahoma chapter, International Association
of Financial Crime Investigators• Oklahoma Society of Certified Public Accountants (ethics)•
Oklahoma City chapter of CFEs (casino fraud, also ethics) •Tulsa chapter of CFEs (ethics)
•Tulsa County Bar Association (Receivers and Special Masters) • Oklahoma City Chapter of
the Council of Petroleum Accountant Societies (Fraud) • Oklahoma City Chapter of the
International Management Accountants (Fraud).
          Case: 20-13482   Doc: 60-5   Filed: 11/05/20   Page: 12 of 13
C. David Rhoades,
Curriculum Vitae
Page 11 of 12
          Case: 20-13482     Doc: 60-5     Filed: 11/05/20    Page: 13 of 13
C. David Rhoades,
Curriculum Vitae
Page 12 of 12


EDUCATION
Oklahoma City University: Bachelor of Science - Business, emphasis Finance, 1970,
additional studies for the capacity for a dual major in Accounting
Master of Liberal Arts with Honors, 1997
Certified Fraud Examiner 2001
Certified Forensic Consultant 2003
Certified Turnaround Professional from 1999 to 2009 and 2014



AFFILIATIONS
Member:
Turnaround Management Association
Association of Certified Fraud Examiners
American College of Forensic Examiners International
National Eagle Scout Association
Past-President, Association of Certified Fraud Examiners Tulsa, OK chapter
Board Member, Association of Certified Fraud Examiners Oklahoma City, OK chapter

Former member:
American Bankruptcy Institute
Counsel of Petroleum Accountants Societies (COPAS)
Oklahoma Business Ethics Consortium
Parents’ advisory council for Benedictine College, Atchison Kansas
National Association of Bankruptcy Trustees
National Association of Forensic Economists
Choir Counsel, Crossings Community Church
Alumni Board for the Meinders School of Business, Oklahoma City University
Board of Visitors for the School of Accounting of the University of Oklahoma
Board Member and Treasurer, Community Health Charities of Oklahoma
Board Member and Secretary of the Turnaround Management Association Oklahoma chapter




CONTACT INFORMATION:
Oklahoma City Office                                     Tulsa Office
210 Park Avenue, Suite 2920                              401 South Boston, Suite 2320
Oklahoma City, OK 73102                                  Tulsa, OK 74103
405/230-1920                                             918/728-3340
Fax: 405/232-2262                                        Fax: 918/582-7070
Email: cdrhoades@Fraudandforensics.com
